DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PUB. 2015/0171187) in view of Yeo et al. (US Pub 2016/0380056).
Regarding claim 1, Huang teaches a semiconductor device comprising: 
a fin  (64 and/or 65) extending from an upper surface of a substrate 50 (Fig. 24A-24B), wherein the fin comprises a first material (e.g. silicon), wherein the sidewalls of the fin have a first roughness (it is within the ordinary skill’s knowledge that fin surfaces have some roughness or irregularities); 
a gate stack 102 and the fin 64, wherein the gate stack comprises a dielectric 100; and 
an epitaxy region 76 on the fin, wherein the epitaxy region is adjacent the gate stack 102 (Fig. 24A-24B).  
Huang is silent on a film extending along the sidewalls of the fin, wherein the film comprises a second material, wherein outer surfaces of the film have a second roughness that is greater than the first roughness. The Examiner understand that the use of the use of silicon/semiconductor liner or cap layer on the sidewalls of the fin would have been obvious to those having ordinary skill in the art. For instance, Yeo in Fig. 2 & 3A teaches a film extending along the sidewalls of the fin, wherein the film comprises a second material. It is understood that once a silicon cap layer 28 as taught by Yeo is employed in Huang, the outer surfaces of the film 28 would have a second roughness that would be greater than the first roughness (for instance, note the progression of larger roughness between fin 64 and gate dielectric 100 – therefore the cap layer 28 employed between the fin 64 and gate dielectric 100 would have a roughness larger than the roughness of fin sidewall and smaller than a roughness of the dielectric 100 surface). As such, said claim features   
Regarding claim 2, the combination of Huang and Yeo teaches the semiconductor device of claim 1, wherein the film 100 extends along the upper surface the substrate (Fig. 24A).
Regarding claim 4, , the combination of Huang and Yeo the semiconductor device of claim 1, wherein the second material is different than the first material (Fig. 24A-24B and respective texts).  
Regarding claim 5, Huang is silent on wherein the semiconductor device of claim 1, wherein the second material is polysilicon. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yeo teaches in Fig. 2 and Fig. 17A a film (28 or 70) comprising polysilicon covering a semiconductor fin. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 8, Huang is silent on the semiconductor device of claim 1, wherein the film has an average thickness in the range of 5 nm to 50 nm. The Examiner understands that said claim dimension would have been obvious in the semiconductor art. For instance, Yeo teaches in Para [0025,0039 & 0043] an average thickness in the range of 1.5 nm - 10 nm for an interfacial layer on a semiconductor fin (see Fig. 2, 3A & 15A). As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yeo as applied to claim 5 above, and in further view of Yeh et al. (US PUB. 2014/0308785).
Regarding claim 6, the combination of Huang and Yeo is silent on the semiconductor device of claim 5, wherein the polysilicon has an average grain size in the range of 0.5 nm to 20 nm. The Examiner understands that said claim dimension would have been obvious in the semiconductor art. For instance, Yeh teaches in Para [0032] a polysilicon layer with grain size of 20 nm. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yeo as applied to claim 5 above, and in further view of PARK et al. (US PUB. 2015/0147861).
Regarding claim 7, the combination of Huang and Yeo is silent on the semiconductor device of claim 1, wherein the second roughness has a root mean square (RMS) value in the range of 0.5 nm to 20 nm. The Examiner understands that said claim dimension would have been obvious in the semiconductor art. For instance, PARK teaches in Para [0109] wherein surface roughness has a root mean square (RMS) value in the range of 2 nm to 3.1 nm. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yeo as applied to claim 1 above, and in further view of Wu et al. (US PUB. 2017/0250282).
Regarding claim 3, the combination of Huang and Yeo is silent on the semiconductor device of claim 1, wherein the top surface of the fin is free of the film. The Examiner understands that said claim dimension would have been obvious in the semiconductor art. For instance, Wu teaches in Fig. 3E wherein the top surface of the fin is free of the film to provide a options to house subsequent layers and components. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Regarding claim 9, Huang is silent on the semiconductor device of claim 1, wherein a top surface of the film is level with a top surface of the fin. The Examiner understands that said claim dimension would have been obvious in the semiconductor art. For instance, Wu teaches in Fig. 3E wherein a top surface of the film is level with a top surface of the fin to provide options to house subsequent layers and components. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of new grounds of rejection.
Allowable Subject Matter
Claims 10-17 & 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 10, the prior art of record fails to teach or suggest, a device comprising: a first fin protruding from a semiconductor substrate; a second fin protruding from the semiconductor substrate, wherein the second fin is adjacent the first fin; a roughening layer extending along a first sidewall surface of the first fin, along a second sidewall surface of the second fin, and over the semiconductor substrate, wherein the roughening layer has a root mean square (RMS) roughness value of at least 0.5 nm; an isolation region on the roughening layer, wherein the isolation region surrounds the first fin and surrounds the second fin; a gate stack over the first fin, along the first sidewall surface, over the second fin, and along the second sidewall surface; and a first epitaxial source/drain region on the first fin adjacent the gate stack and a second epitaxial source/drain region on the second fin adjacent the gate stack.
Claims 11-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 10.

With respect to claim 18, the prior art of record fails to teach or suggest, a device comprising: a semiconductor fin over a substrate, wherein a top surface of the semiconductor fin protrudes a first height above a top surface of the substrate; a polysilicon layer extending on the semiconductor fin from the top surface of the substrate to the first height; an isolation region surrounding the semiconductor fin and the polysilicon layer; and a gate structure over the semiconductor fin and on upper surfaces of the polysilicon layer.
Claims 19-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894